 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN E. SAYLOR,                                  Case No. 1:21-cv-01062-EPG (PC)
12                       Plaintiff,
13           v.                                         ORDER DENYING PLAINIFF’S MOTION
                                                        FOR COURT TO PERMIT TELEPHONIC
14    KATHLEEN ALLISON, et al.,                         APPEARANCE AND PLAINTIFF’S MOTION
                                                        FOR COURT TO RECEIVE
15                       Defendants.                    SUPPLEMENTAL PROOF OF
                                                        EXHAUSTION
16
                                                        (ECF Nos. 7, 8)
17

18          Plaintiff Brian Saylor (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

20          On July 14, 2021, Plaintiff filed a motion requesting that he be permitted to appear

21   telephonically for any future appearances in this case. (ECF No. 7.) The same day, Plaintiff filed
     a separate motion requesting that the Court “receive supplemental proof satisfying the exhaustion
22
     requirement.” (ECF No. 8.)
23
            The Court will deny Plaintiff’s motion requesting to appear telephonically for all future
24
     appearances. Plaintiff’s complaint is currently before the Court for screening and there are no
25
     upcoming appearances. While the Court will permit telephonic appearance whenever practicable,
26
     appearances are handled on a case by case basis and on certain occasions Plaintiff may be
27
     required to appear in person or by video conference. An order permitting Plaintiff to appear
28
                                                       1
 1   telephonically for all future appearances is not appropriate at this time.

 2          The Court will also deny Plaintiff’s motion regarding supplemental proof of exhaustion.

 3   Exhaustion is an affirmative defense that is ordinarily resolved on summary judgment unless lack

 4   of exhaustion is clear on the face of the complaint. Thus, it is not necessary for Plaintiff to submit

 5   evidence at this time. If Plaintiff believes his complaint makes errors in its statements regarding
     exhaustion, he may move to amend it.
 6
            Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to permit telephonic
 7
     appearance (ECF No. 7) and motion to receive supplemental proof of exhaustion (ECF No. 8) are
 8
     DENIED.
 9

10   IT IS SO ORDERED.
11
        Dated:     July 15, 2021                                /s/
12
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
